Matter of Torres v Erie County Children's Servs. (2020 NY Slip Op 00747)





Matter of Torres v Erie County Children's Servs.


2020 NY Slip Op 00747


Decided on January 31, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 31, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1067 CAF 16-02347

[*1]IN THE MATTER OF CARLOS J. TORRES, PETITIONER-APPELLANT,
vERIE COUNTY CHILDREN'S SERVICES, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


EVELYNE A. O'SULLIVAN, EAST AMHERST, FOR PETITIONER-APPELLANT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE YOON OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Margaret A. Logan, R.), entered October 25, 2016 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Miner v Torres ([appeal No. 1] — AD3d — [Jan. 31, 2020] [4th Dept 2020]).
Entered: January 31, 2020
Mark W. Bennett
Clerk of the Court